This action was commenced and prosecuted to judgment in the Municipal Court of the city of Long Beach. Defendant appealed to the Superior Court of Los Angeles County from that judgment. The Superior Court affirmed the judgment and defendant on June 28, 1927, appealed to this court from the judgment of the Superior Court affirming said judgment of the Municipal Court.
This is an action to recover the sum of $475, and the cause of action is based upon a written agreement to pay a commission to a realtor for procuring a purchaser for certain real property. The cause of action arose, as disclosed *Page 744 
by the record, within Los Angeles County and within the city of Long Beach.
This appeal must be dismissed upon the ground that this court is now without jurisdiction to proceed further in the case. The law applicable hereto is fully set forth in the decision inBerg v. Traeger,* (Cal.App.) [285 P. 332], this day filed by this court.
The appeal to this court is dismissed.
Conrey, P.J., and Houser, J., concurred.
* REPORTER'S NOTE: The Supreme Court granted a hearing in the case of Berg v. Traeger on April 7, 1930. The opinion of the Supreme Court, rendered on September 26, 1930, is reported in 210 Cal.